Sims, J.,
concurring in part and dissenting in part:
I concur in the result of the majority opinion, as I think there were sufficient “superadded” or abnormal circumstances present in the case to have warranted the jury in concluding, had there been no demurrer to evidence, that, at a time when the train was amply far enough away from the deceased for it to have been stopped, or slowed down, so as to have avoided the accident, by the exercise of reasonable effort to that end, it was either obvious to the engineman, or by the exercise of reasonable care by him in his lookout would have been obvious'to him, that the deceased was wholly unconscious of her peril and would likely take no steps to escape from the approaching danger.
As to the duty to warn under the last clear chance doctrine: Where the statute on the subject of warning (section 1294-d of Pollard’s Code) does not apply, I know of no legal principle which imposes the duty to warn a licensee on the track, except in case of the existence of such “super-added” or abnormal circumstances as aforesaid which are or should be observed, as aforesaid. It is true that the duty to warn may thus arise after it is too late to stop or so slow down the train as to avoid the accident, but I cannot see that that alters the legal principle involved. I think the holding of the majority opinion on the subject of the duty to warn introduces a new principle on the subject which can be created only by statute, and hence cannot concur in that portion of such opinion.